Citation Nr: 0504580	
Decision Date: 02/17/05    Archive Date: 02/24/05

DOCKET NO.  99-17 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a gynecological 
disorder including a total abdominal hysterectomy and 
bilateral salpingo-oophorectomy.


REPRESENTATION

Appellant represented by:	Gregory D. Kennum, Attorney


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran had active military service from March 1983 to 
April 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Nashville, Tennessee, that denied service connection for a 
gynecological condition.  

In written correspondence received at the Board on January 
14, 2005, the appellant noted a private attorney would be 
representing her regarding all matters related to the issue 
on appeal.  Accordingly, the change in representation is 
indicated on the title page.  See 38 C.F.R. § 20.602 (2004).    

In March 2003, the Board sought to develop the claim 
internally pursuant to 38 C.F.R. § 19.9(a)(2) (2003).  The 
Board notified the veteran that once the development had been 
completed, the veteran would be informed of the development, 
and the Board would issue a decision.  Nevertheless, in May 
2003, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) issued Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed.Cir. 2003).  In the case, the Federal Circuit Court 
invalidated portions of the Board's development regulation 
package.  The Federal Circuit Court further stated that the 
Board was not allowed to consider additional evidence 
[evidence developed by the Board] without remanding the case 
to the RO for initial consideration and without having a 
waiver by the appellant.  Therefore, in accordance with the 
instructions given by the Federal Circuit Court, the claim 
was remanded to the RO in July 2003.  The case has since been 
returned to the Board for appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  





REMAND

As reported in the Introduction portion of this action, in 
July 2003 the Board remanded the case and requested that the 
RO obtain additional information concerning the appellant's 
claim.  It was requested that the veteran undergo VA medical 
examination for the purpose of determining the nature, cause, 
and etiology of the veteran's gynecological disorders.  The 
examiner was asked to respond to the following instructions 
from the Board:

Have the veteran undergo a VA 
gynecological examination to determine 
the nature and etiology of a 
gynecological disorder including a total 
abdominal hysterectomy and bilateral 
salpingo-oophorectomy.  The claims folder 
must be sent to and reviewed by the 
doctor.  The doctor should note that 
veteran served on active duty from 1983 
to 1985; in 1998, after service, she had 
a total abdominal hysterectomy and 
bilateral salpingo-oophorectomy; and she 
claims that she developed a chronic 
gynecological disorder during service, 
and such was the reason for the total 
abdominal hysterectomy and bilateral 
salpingo-oophorectomy years after 
service.  Based on a review of historical 
records, examination findings, and 
medical principles, the doctor should 
provide a medical opinion, with adequate 
rationale, as to the nature and 
approximate date of onset of the 
underlying gynecological disorder, which 
led to the post-service total abdominal 
hysterectomy and bilateral salpingo- 
oophorectomy, and whether such underlying 
gynecological disorder is etiologically 
related to gynecological problems during 
service.

The veteran did undergo a VA gynecological examination in 
April 2004.  The examiner stated that the veteran possibly 
had ovarian cysts along with fibroids.  The examiner wrote:

	. . . It is my opinion that her main 
problem started after exiting the 
military and after her two C-sections. . 
. It is, therefore, my opinion that the 
major part of her gynecological problems 
started after leaving the service. . . 

Nevertheless, the examiner did not comment on whether "minor 
parts of her gynecological problems" began while the veteran 
was in service.  The examiner did not express an opinion 
whether any of the inservice-complained of symptoms and 
manifestations were precursors to the disabilities she later 
developed after her discharge in 1985.  

After reviewing the claims folder, it is the Board's opinion 
that the RO did not fully comply with the remand 
instructions.  In Stegall v. West, 11 Vet. App. 268 (1998), 
the United States Court of Appeals for Veterans Claims 
(Court) held that a remand by the Board confers on a 
claimant, as a matter of law, the right to compliance with 
the remand orders, and that the Secretary of Veterans Affairs 
has a concomitant duty to ensure compliance with the terms of 
the remand.  As the examination comments, and possibly the 
examination itself, did not specifically obtain the 
information needed by the Board, the claim must be returned 
to the RO for the said information.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should return the claim to the 
Memphis VA Medical Center (VAMC), and 
specifically to the examiner who examined 
the veteran in April 2004.  If the 
examiner is still on staff at the VAMC, 
the examiner should be asked to comment 
again on the nature and approximate date 
of onset of the underlying gynecological 
disorder, which led to the post-service 
total abdominal hysterectomy and 
bilateral salpingo- oophorectomy, and 
whether such underlying gynecological 
disorder is etiologically related to 
gynecological problems during service.  
The examiner should provide a listing as 
to what he would consider a major 
gynecological disability/condition, and 
what he considers a minor gynecological 
disability/condition.  With respect to 
each condition listed, the examiner 
should comment on the etiology thereof.

If the examiner is no longer on staff at 
the VAMC, the veteran should be scheduled 
for another examination for the purpose 
of determining the nature, cause, and 
etiology of the veteran's current 
gynecological disorder(s).  The examiner 
should be asked to comment on the nature 
and approximate date of onset of the 
underlying gynecological disorder, which 
led to the post-service total abdominal 
hysterectomy and bilateral salpingo-
oophorectomy, and whether such underlying 
gynecological disorder is etiologically 
related to gynecological problems during 
service.  The examiner should comment on 
the April 2004 examination report and any 
inconsistent findings obtained.  

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiner must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  If 
these matters cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the report.  It is 
requested that the results of the 
examination be typed and included in the 
claims folder for review.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2004) (". . . if the [examination] 
report does not contain sufficient 
detail, it is incumbent upon the rating 
board to return the report as inadequate 
for evaluation purposes.").  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991); 
Abernathy v. Principi, 3 Vet. App. 461, 
464 (1992); and, Ardison v. Brown, 6 Vet. 
App. 405, 407 (1994). See also Stegall v. 
West, 11 Vet. App. 268 (1998).

Thereafter, the RO should adjudicate the issue on appeal.  If 
the benefits sought on appeal remain denied, the appellant 
and the accredited representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination (if necessary) may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



